Citation Nr: 0127624	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  97-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel









INTRODUCTION

The veteran served on active duty from August 1948 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision which denied the veteran's 
claim for service connection for tinnitus.  In March 2000, 
the Board remanded the case for additional development.


FINDING OF FACT

The veteran's tinnitus began many years after his active 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from August 
1948 to August 1978.  A review of available service medical 
records shows no complaints, findings, or diagnosis of 
tinnitus or other chronic ear problems while in service.  A 
November 1976 general medical shows no ear problems.  An 
examination for the veteran's August 1978 retirement from 
service in not available.  

Most of the service medical records now on file (except for a 
couple of ones recently provided by the service department) 
are photocopies submitted by the veteran in March 1994; in a 
March 1994 statement, the veteran said that only his 
retirement examination was missing from the service medical 
records he submitted.  In a July 1994 response to an RO 
request for service medical records, the National Personnel 
Records Center stated that it had no records and that the 
RO's inquiry was referred to a VA address code.  The file 
does not show the RO thereafter received original service 
medical records.  

Post-service medicaal records are negative for tinnitus until 
1994.

In July 1994, the veteran was given an examination for the VA 
(an overseas examination in Germany where the veteran 
resided).  The veteran complained of constant ringing in his 
ears.  He said that this condition had its onset in the 1960s 
and had become more severe.  The examiner noted that the 
veteran had no hearing loss and that his external ears were 
unremarkable.  Diagnoses at this examination included 
tinnitus.  

In February 1996, the RO denied service connection for 
tinnitus.  

A letter dated in August 1996 from a German physician, Dr. E. 
Brauß, indicates that the veteran had been under the 
physician's care for the previous 15 years and found to have 
tinnitus in February 1996.  

In a September 1996 notice of disagreement, the veteran 
attributing his tinnitus to acoustic trauma during active 
duty in Vietnam in the late 1960s.  In his February 1997 
substantive appeal, the veteran said he did not raise the 
problem of tinnitus or seek treatment for it during his 
active duty, but he felt the condition began as a result of 
his service in Vietnam in the late 1960s.  He said that 
ringing in his ears had steadily increased to the point where 
it is now constant.

In March 2000, the Board remanded the claim to the RO for 
additional efforts to obtain complete service medical 
records.  In a March 2000 letter responding to an RO inquiry, 
the veteran said he had no more service medical records in 
his possession.  The RO also contacted the service 
department.  In a July 2000 response, the service department 
provided copies of a couple of service medical records (which 
do not relate to tinnitus) and stated that no additional 
service medical records were on file.  The service department 
related that additonal service medical records had been sent 
to the RO in September 1994 (the Board notes the claims file 
shows no such service medical records received by the RO from 
the service department in or about September 1994).


Analysis

The file shows that in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has notified the veteran of the evidence 
necessary to substantiate his claim for service connection 
for tinnitus.  Identified medical records have been sought or 
obtained.  The Board notes that most of the service medical 
records now on file are photocopies provided by the veteran; 
only a couple of service medical records were received 
directly from the service department; and there is no service 
retirement examination available.  Recent contact with the 
service department indicates that more service medical 
records are not available.  A further search for additional 
service medical records is not indicated, as it appears such 
records do not exist or that further efforts to obtain the 
records would be futile.  Moreover, the veteran acknowledged 
in his substantive appeal that his service medical records 
would not contain a reference to tinnitus.  An additional VA 
examination is not warranted under the circumstances of the 
case.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  
38 C.F.R. § 3.303.

There is no evidence of tinnitus in the available service 
medical records from the veteran's 1948-1978 active duty, and 
the veteran acknowledges that tinnitus was not medically 
documented during service.  Tinnitus is first shown many 
years later.  The first medical evidence of tinnitus is a 
1994 examination for the VA.  However, there is no medical 
evidence linking the current tinnitus to the veteran's period 
of service.  Given the negative service medical records and 
the absence of documented tinnitus for so long after service, 
an informed medical opinion to link the condition with 
service would not be feasible.  See new 38 C.F.R. 
§ 3.159(c)(4).  The only evidence relating the veteran's 
tinnitus to his period of service is his own assertions.  As 
a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The weight of the evidence demonstrates that tinnitus began 
many years after service and was not caused by any incident 
of service.  The condition was not incurred in or aggravated 
by the veteran's period of service.  As the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

